 1 LAW OFFICES OF CHRIS COSCA
   CHRIS COSCA           (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010
 4 Attorney for Defendant
   JACEY ALEXANDRA POWELL
 5
 6
 7                               IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
10   UNITED STATES OF AMERICA,                          2:18-CR-00083 MCE
11                                 Plaintiff,           STIPULATION AND ORDER TO
                                                        CONTINUE JUDGMENT AND
12   v.                                                 SENTENCE
13   JACEY ALEXANDRA POWELL,
14                                 Defendant.
15
16                                              STIPULATION
17          The parties, by and through their counsel of record and with the consent of probation, hereby
18
     stipulate that the sentencing hearing currently scheduled for March 14, 2019, should be continued to
19
     April 25, 2019. A continuance is necessary because, while Ms. Powell has pled guilty, related
20
     defendants are pending trial and thus Ms. Powell has not yet completed her cooperation obligations
21
     under her plea agreement.
22
     ///
23
24 ///
25 ///
26 ///
27 ///
28
                                                  1
29 USA v. Powell, Stip and Proposed Order to Con’t J&S
30
     Moreover, any trial testimony by Ms. Powell may help the Court gauge her remorse and
 1
     rehabilitation, and thus assist the Court as it determines a fair sentence. In addition, this continuance
 2

 3 will give the Probation Officer sufficient time to complete the Presentence Investigation Report.
 4 IT IS SO STIPULATED.
 5
     DATED:         January 22, 2018                /s/ Michelle Rodriquez________
 6                                                  MICHELLE RODRIQUEZ
                                                    Assistant United States Attorney
 7
 8
     DATED:         January 22, 2018                /s/ Chris Cosca _______________________
 9                                                  CHRIS COSCA
                                                    Counsel for Defendant Jacey Powell
10
11
12
                                                     ORDER
13
14          IT IS SO ORDERED.

15 Dated: January 23, 2019
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                  2
29 USA v. Powell, Stip and Proposed Order to Con’t J&S
30
